In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00304-CV

DANIEL GREGORY MACLELLAN,                   §   On Appeal from the 211th District
Appellant                                       Court

                                            §   of Denton County (21-4710-211)
V.
                                            §   December 22, 2022

MARCIA MACLELLAN, Appellee                  §   Memorandum Opinion by Justice
                                                Bassel

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s decree of divorce. It is ordered that the decree is

affirmed in part and reversed in part. We affirm that portion of the trial court’s

decree that grants the divorce. We reverse the remainder of the trial court’s divorce

decree and remand this case to the trial court for a new trial regarding the property

division.
      It is further ordered that Appellee Marcia MacLellan shall pay all costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS


                                         By /s/ Dabney Bassel
                                            Justice Dabney Bassel